PER CURIAM: *
Jamaal Bilal appeals a judgment. dismissing his products-liability action for failure to comply with pretrial obligations — specifically, his failure to comply with a Lone Pine order directing him to provide information regarding the nature of his injuries and their relationship to the product in question. Bilal lists four issues in his opening brief. There is no error, so we affirm.
Bilal claims he was denied due process when, he says, “Vioxx Pro Se Curator failed to assist him in producing a proper doctor’s report need [sic ] to comply with [Pretrial Order] 28.” But it was Bilal’s obligation to produce evidence supporting his claim, and he did not.
Bilal complains that he was not allowed to testify at a fairness hearing. He was heard through his briefs, however. He is civilly committed, and the district court was not obliged to require his release to testify or appear in person.
Bilal says he should have been appointed a guardian ad litem. Such appointments are required, however, only for incompe*363tent persons, and Bilal does not aver that he is incompetent.
Bilal asserts he should have been appointed counsel. This is not the sort of extraordinary circumstance that compels appointed counsel in a civil case.
The judgment of dismissal is AFFIRMED. The motion to supplement the record is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.